Citation Nr: 9932752	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97 - 26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether the claim of entitlement to service connection for a 
respiratory disorder, including chronic obstructive pulmonary 
disease, as secondary to the use of tobacco products is well 
grounded.

Whether the claim of entitlement to service connection for 
nicotine dependence is well grounded.

Whether the claim of entitlement to service connection for 
prostate cancer as residual to ionizing radiation exposure is 
well grounded.  

Whether the claim of entitlement to service connection for 
arthritis of multiple joints is well grounded.

Whether the claim of entitlement to service connection for 
allergic dermatitis is well grounded.

Whether the claim of entitlement to service connection for 
peptic ulcer disease is well grounded.

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1947 to April 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1997 and 
January 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in September 1998, 
at which time the Board denied service connection for 
tinnitus, and for labyrinthitis and headaches, claimed as 
secondary to a left mandible fracture, otitis media, and a 
perforated right tympanic membrane, on the grounds that those 
claims were not well-grounded.  The Board further declined to 
reopen the veteran's claims for service connection for 
bilateral varicose veins, for a fracture of the right leg, 
and for a fracture of the 5th metacarpal of the right hand on 
the grounds that new and material evidence had not been 
submitted to reopen those claims.  In addition, the Board 
denied the claims for compensable evaluations for service-
connected residuals of a left mandible fracture, for otitis 
media of the right ear, and for a healed perforation of the 
right tympanic membrane. 

The Board's decision of September 1998 also determined that 
no prior final decision existed with respect to the claims 
for service connection for allergic dermatitis and for peptic 
ulcer disease apart from an unappealed rating decision of 
September 1988 denying service connection for allergic 
dermatitis as secondary to exposure to ionizing radiation, 
and that the finality of that denial is limited to that 
specific issue.  Further, the Board found that there had been 
no adjudication of a claim for service connection for 
arthritis of multiple joints except as secondary to exposure 
to ionizing radiation, and the finality of that denial is 
limited to that specific issue.  Accordingly, the claims of 
entitlement to direct or presumptive service connection for 
arthritis of multiple joints, for allergic dermatitis, and 
for peptic ulcer disease could not properly be adjudicated 
under the new and material evidence standard, but must be 
considered by the RO on a de novo basis.  

During the pendency of this action, a rating decision of 
January 1998 granted entitlement to a 10 percent disability 
evaluation based on multiple, noncompensable service-
connected disabilities.  A subsequent rating decision of 
April 1998 granted entitlement to service connection for 
bilateral defective hearing, evaluated as 80 percent 
disabling.  Those actions constituted complete grants of the 
benefits sought on appeal for those disabilities, and the 
veteran has not taken issue with the initial evaluation 
assigned for his service-connected bilateral defective 
hearing.  Those issues are not currently in appellate status.  

The issues of entitlement to a thorough and contemporaneous 
medical examination claim and an advisory medical opinion 
were fully addressed in the Board's prior decision of 
September 1998, and no purpose would be served by reiterating 
that discussion.  The appellant is referred to that decision, 
a copy of which was provided him at the time that decision 
was issued.  

The claims for service connection for nicotine dependence and 
for a respiratory disorder, including chronic obstructive 
pulmonary disease, as secondary to the use of tobacco 
products is addressed in the Remand portion of this decision.  

The other issues listed on the title page of this decision 
were remanded to the RO for further action in September 1998.  
The requested actions have been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
prostate cancer as residual to ionizing radiation exposure is 
not plausible because no competent medical evidence has been 
submitted demonstrating or diagnosing prostate cancer in the 
veteran.  

2.  The claim of entitlement to service connection for 
arthritis of multiple joints is not plausible because such 
disability was not shown in service or during any applicable 
presumptive period by competent lay or medical evidence, 
continuity of symptomatology is not established, and no 
competent medical evidence has been submitted establishing a 
nexus between inservice trauma or pathology and any current 
degenerative or traumatic arthritis of any joint.

3.  The claim of entitlement to service connection for 
allergic dermatitis is not plausible because such disability 
was not shown in service by competent lay or medical 
evidence, continuity of symptomatology is not established, 
and no competent medical evidence has been submitted 
establishing a nexus between any inservice skin pathology and 
any current allergic dermatitis. 

4.  The claim of entitlement to service connection for peptic 
ulcer disease is not plausible because no competemt medical 
evidence has been submitted demonstrating or diagnosing 
peptic ulcer disease in the veteran. 

5.  The claim of entitlement to a permanent and total 
disability rating for pension purposes has been abandoned.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
prostate cancer as residual to ionizing radiation exposure is 
not well grounded because no competent medical evidence has 
been submitted demonstrating or diagnosing prostate cancer in 
the veteran.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  
Brammer v. Derwinski,  3 Vet. App. 223, 225 (1992). 

2.  The claim of entitlement to service connection for 
arthritis of multiple joints is not well grounded because 
such disability was not shown in service or during any 
applicable presumptive period by competent lay or medical 
evidence, continuity of symptomatology is not established, 
and no competent medical evidence has been submitted 
establishing a nexus between inservice trauma or pathology 
and any current degenerative or traumatic arthritis of any 
joint.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  
Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996).  

3.  The claim of entitlement to service connection for 
allergic dermatitis is not well grounded because such 
disability was not shown in service by competent lay or 
medical evidence, continuity of symptomatology is not 
established, and no competent medical evidence has been 
submitted establishing a nexus between any inservice skin 
pathology and any current allergic dermatitis.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991);  Caluza v. Brown,  7 Vet. 
App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 
1996).  

4.  The claim of entitlement to service connection for peptic 
ulcer disease is not well grounded because no competent 
medical evidence has been submitted demonstrating or 
diagnosing peptic ulcer disease in the veteran.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991);  Brammer v. Derwinski,  3 
Vet. App. 223, 225 (1992).

5.  The claim of entitlement to a permanent and total 
disability rating for pension purposes has been abandoned.  
38 U.S.C.A. § 501 (West 1991 & Supp. 1999);  38 C.F.R. 
§ 3.158 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for the disabilities at 
issue.  If he has not, his appeals must fail, and VA is not 
obligated to assist him in the development of the claims.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993).  For the reasons set forth below, 
the Board finds that the veteran has not met his burden of 
submitting evidence to support a belief that his claims of 
entitlement to service connection for the disabilities at 
issue are well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  
See Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, at 80. 

Claims Not Well Grounded

Service Connection for Prostate Cancer, Claimed as Residual 
to Ionizing Radiation Exposure, and for Peptic Ulcer Disease

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of peptic ulcer disease or of 
prostate cancer in the veteran.  When a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence is required to establish a well-grounded 
claim.  Grottveit, at 93.  In the present case, the veteran 
has not submitted any competent medical evidence or opinion 
which supports his claim that he has peptic ulcer disease or 
prostate cancer.  Further, the Board notes that, as a lay 
person, the veteran is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit at 93;  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  The veteran cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Rabideau v. 
Derwinski,  2 Vet. App. 141, 144 (1992).  In this case, the 
requirement of item (1) is not satisfied because the medical 
record is devoid of competent evidence of current peptic 
ulcer disease or prostate cancer in the form of a medical 
diagnosis.  As the initial requirement under  Caluza is not 
met, further review would not be productive. 

In the absence of competent medical evidence demonstrating, 
diagnosing, or otherwise establishing the current presence of 
peptic ulcer disease or prostate cancer, the claims of 
entitlement to service connection for those disabilities are 
not well grounded.  Grottveit at 93;  Tirpak at 611;  
Brammer, at 225,  Caluza, at 505.

Service Connection for Arthritis of Multiple Joints; and 
Service Connection for Allergic Dermatitis 

As noted above, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) evidence 
of incurrence or aggravation of a disease or injury in 
service in the form of lay or medical evidence; together with 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Rabideau v. 
Derwinski,  2 Vet. App. 141, 144 (1992).  In this case, the 
requirement of item (1) is satisfied as to the claims for 
service connection for arthritis of multiple joints and for 
allergic dermatitis because the medical record includes 
diagnoses of arthritis of the lumbar spine, both knees, and 
the right elbow on VA reports of examination and outpatient 
treatment; and a diagnosis of allergic dermatitis on VA 
hospitalization in July 1977. 

The requirements of item (2) are not met as to the claims for 
service connection for arthritis of multiple joints and for 
allergic dermatitis because the service medical records are 
silent for complaint, treatment, findings, or diagnosis of 
arthritis, or of any joint or skin disease, including 
allergic dermatitis, during active service, on service 
separation examination, or during the initial postservice 
year.  In particular, the Board notes that the veteran's 
report of service separation examination, conducted in March 
1960, shows that his spine and musculoskeletal system were 
normal and that his skin was normal.  In addition, the 
veteran does not contend that he had arthritis during active 
service.

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or 

during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of  38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In this case, 
however, the service medical record do not show a chronic 
arthritic condition or chronic skin disorder in service or 
during an applicable presumptive period, and the veteran does 
not assert that multi-joint arthritis was clinically present 
during active service.  

The record shows that the first evidence of allergic 
dermatitis was shown on VA hospitalization in July 1977, more 
than 17 years after service separation, when he was referred 
during for treatment of dermatitis, diagnosed as allergic 
dermatitis.  The veteran did not allege that such allergic 
dermatitis was incurred in service, and a letter from his 
private physician, dated in July 1977, stated that the 
veteran had been under his care since late June 1977 for a 
contact dermatitis of the forearms and hands due to a solvent 
used at work.  He further noted that the veteran had a 
neurodermatitis.  While the veteran has asserted that he had 
an allergic dermatitis in service, the Court has held that a 
lay person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

Further, the Board notes that the veteran's claimed 
multijoint arthritis and allergic dermatitis are not claimed 
to have been incurred in combat, and that a review of the 
veteran's complete service medical and administrative records 
reflect no service in combat against the enemy during any 
period of active service.  Accordingly, the lightened 
evidentiary burden afforded combat veterans under  
38 U.S.C.A. § 1154(b) (West 1991) and  38 C.F.R. § 3.304(d) 
(1999) is inapplicable to these claims. 

The record also shows that the veteran's initial claim for VA 
disability compensation benefits, received in February 1961, 
made no mention of arthritis of multiple joints or of a skin 
disorder, including allergic dermatitis.  In addition, a 
report of VA examination conducted in March 1961 disclosed no 
evidence of arthritis of multiple joints or of a skin 
disorder.  Allergic dermatitis was first demonstrated and 
diagnosed in July 1977, more than 17 years after final 
service separation, and was attributed to an intercurrent 
solvent exposure.  X-ray evidence of arthritis of the right 
elbow was also found at that time.  X-rays taken in October 
1977 revealed degenerative changes of the lumbar spine, while 
X-rays taken in March 1985 revealed arthritis of the left 
knee.  Based upon the foregoing, the Board finds that the 
requirements of item (2) are not met.  

The Board further finds that the requirements of item (3) are 
not met with respect to the issues of entitlement to service 
connection for arthritis of multiple joints and for allergic 
dermatitis because a review of the entire medical record 
discloses no competent medical evidence or opinion which 
links or relates the veteran's arthritic or dermatological 
disabilities to his period of active service or to any 
service-connected disease or injury.  In order to establish a 
well-grounded claim, the claimant must submit evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  The veteran has 
failed to do so, and the claims for service connection for 
arthritis of multiple joints and for allergic dermatitis are 
not well grounded.  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.  In the absence of competent medical 
evidence which links or relates the veteran's multijoint 
arthritis or his allergic dermatitis to his period of active 
service, or to a service-connected disability, those claims 
must be denied as not well grounded.  

In this case, the Board finds that the RO has obtained the 
veteran's complete service medical and service administrative 
records.  Further, the Board's review of the record shows 
that the veteran was informed of the evidence necessary to 
establish a well-grounded claim, including a complete 
statement of all applicable law and regulations, in the 
Statements of the Case issued in August 1997 and in April 
1998, in the Supplemental Statements of the Case issued in 
September 1998 and in April 1999, and in the Board's decision 
and remand, dated in September 1998.  

The submission of a well-grounded claim is a prerequisite to 
invoking the VA's duty to assist.  As the veteran has not 
presented well-grounded claims for service connection for 
peptic ulcer disease; for prostate cancer; for arthritis of 
multiple joints; or for allergic dermatitis, the duty to 
assist the veteran does not arise.  See Slater v. Brown,  9 
Vet. App. 240 (1996);  Franzen v. Brown,  9 Vet. App. 235 
(1996).  The United States Court of Appeals for the Federal 
Circuit has held that only a person who has submitted a well-
grounded claim can be determined to be a claimant for the 
purpose of invoking the duty to assist provisions of  
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).

Although the Board has considered and denied one or more of 
the veteran's claims for service connection on a ground 
different from that of the RO, that is, on the basis of 
whether the veteran's claims for service connection for those 
disabilities are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by such decisions.  In assuming that those claims 
were well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
whether the appellant's claims for service connection for 
those particular issues are well grounded would be pointless 
and, in light of the legal authority cited above, would not 
result in a determination favorable to the appellant.  
VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 49, 747 
(1992).

In the absence of evidence of well-grounded claims for 
service connection for peptic ulcer disease; for prostate 
cancer; for arthritis of multiple joints; and for allergic 
dermatitis, those claims are denied. 

Entitlement to a Permanent and Total Disability Rating for 
Pension Purposes

The record shows that a rating decision of July 1985 denied 
entitlement to a permanent and total disability rating for 
pension purposes.  That decision was not appealed and became 
final after one year.  In January 1998, the RO denied the 
veteran's reopened claim for VA nonservice-connected pension 
benefits on the grounds that new and material evidence has 
not been submitted to reopen that claim.  In its Remand order 
of September 1998, the Board noted that a claim of 
entitlement to a permanent and total disability rating for 
pension purposes does not require the submission of new and 
material evidence; and that the mere assertion that the 
veteran's disabilities have increased in severity such as to 
preclude substantially gainful employment is sufficient to 
establish an informal claim.  However, the Board also noted 
that on August 22, 1997, the RO asked that the veteran 
complete and submit an application for VA pension benefits 
(VA Form 21-527), showing his educational and occupational 
history, as well as his income.  In its Remand order of 
September 1998, the Board stated that if that form was 
completed and returned within one year of the date requested, 
the RO should schedule a VA general medical examination for 
pension purposes, and should adjudicate that claim on a de 
novo basis.  If the VA Form 21-527 was not completed and 
returned, the claim was to be considered abandoned as 
provided under  38 C.F.R. § 3.158(a) (1997).

The Board's review of the record shows that the veteran 
failed to complete and return the VA Form 21-527 showing his 
income and his educational and occupational history, as 
requested by the RO letter of August 22, 1997.  
38 C.F.R. § 3.158(a) (1999) provides that except as provided 
in section 3.652 (inapplicable to this issue), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen, or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action shall not be 
taken unless a new claim has been received.  Should the right 
to benefits be finally established, pension, compensation, or 
monetary allowance under the provisions of  38 U.S.C.A. 
§ 1805 based on such evidence shall commence not earlier than 
the date of filing the new claim.  38 U.S.C.A. § 501 (West 
1991 & Supp. 1999)

In addition,  38 C.F.R. § 3.151(a) provides that a specific 
claim in the form prescribed by the Secretary [of Veterans 
Affairs] must be filed in order for benefits to be paid under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 
1991 & Supp. 1999)

The record shows that the veteran failed to complete and file 
VA Form 21-527, the specific form prescribed by the Secretary 
of Veterans Affairs for purposes of claiming benefits based 
on permanent and total disability for pension purposes, 
although he was provided that form by the RO on August 22, 
1997.  The record further shows that the Board's Remand order 
of September 1998 informed the veteran of the adverse 
consequences of failure to complete and return that VA Form 
21-527, and cited the provisions of  38 C.F.R. § 3.158(a) 
(1999) regarding abandoned claims.  Further, the Board finds 
that more than one year has passed since the date of the 
letter asking that the veteran submit the VA Form 21-527 
providing the needed evidence.

Based upon the foregoing, the Board finds that the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes has been abandoned.  Accordingly, 
that claim is denied. 



ORDER

Evidence of well-grounded claims for service connection for 
peptic ulcer disease; for prostate cancer; for arthritis of 
multiple joints; and for allergic dermatitis not having been 
submitted, those claims are denied. 

The claim of entitlement to a permanent and total disability 
rating for pension purposes is denied.


REMAND

Service Connection for Nicotine Dependence and for a 
Respiratory Disorder, including Chronic Obstructive Pulmonary 
Disease, as Secondary to the Use of Tobacco Products

On July 22, 1998, the President signed into law legislation 
which added a new section to Title 38 of the United States 
Code,  38 U.S.C.A. § 1103, which prohibits service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products during the veteran's service.  That statute applies 
only to claims filed after June 9, 1998, and does not affect 
claims filed on or before that date.  The veteran's claims 
for service connection for nicotine dependence and for a 
respiratory disability, including COPD, as secondary to the 
use of tobacco products were filed in March 1997.  At the 
time this case was before the Board in September 1998, an 
indefinite stay on the adjudication of cases involving claims 
for disability or death based on the use of tobacco products 
was in effect, the RO had suspended action on those claims, 
and the Board did not address those issues in its September 
1998 Remand order.  

The stay imposed on the adjudication of cases involving 
claims for disability or death based on the use of tobacco 
products has now been lifted.  The issues of entitlement to 
service connection for nicotine dependence and for a 
respiratory disorder, including COPD, as secondary to the use 
of tobacco products, are hereby Remanded to the RO for de 
novo adjudication, to include initial determinations as to 
whether those claims fall within the scope of the newly 
amended law set forth at  38 U.S.C.A. § 1103 and thus lack 
legal merit and, if not so barred, whether those claims are 
well grounded.  The Board cannot make an initial 
determination as to those issues where the agency of original 
jurisdiction has not done so.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1999).  Further, the Board notes that the law, 
regulations and decisions of the Court stating that the 
submission of a well-grounded claim is a prerequisite to 
invoking the VA's duty to assist are applicable to these 
claims.  See Slater v. Brown,  9 Vet. App. 240 (1996);  
Franzen v. Brown,  9 Vet. App. 235 (1996);  Epps v. Gober, 
126 F.3d 1464, 1468-69 (1997).  

The record also shows that the veteran failed to respond to 
an RO letter of August 22, 1997 which asked that he provide a 
tobacco use history, including the types and amounts of 
tobacco products used before, during, and after service; a 
statement from his private physician showing (1) evidence of 
current tobacco use and its relationship to tobacco use 
during service, (2) a statement that tobacco dependence was 
acquired in service, (3) a statement that nicotine dependence 
caused continued tobacco use, and (4) a statement showing 
evidence of current disease and its relationship to tobacco 
use during active service and continued use after service, 
and (5) current treatment records from his private physician 
or other facility where he received treatment for the claimed 
conditions.  

On remand, the RO should initially make an independent 
determination as to the applicability of  38 U.S.C.A. § 1103 
(West 1999) to the veteran's tobacco-related claims, based 
upon the date of receipt of those claims.  If that law is 
applicable, the RO should determine whether those claims are 
legally meritorious.  If the new legislation codified at  
38 U.S.C.A. § 1103 does not bar those claims, the RO should 
determine whether those claims are well-grounded under the 
provisions of  38 U.S.C.A. § 5107(a) and the Brammer and the 
Caluza decisions, cited above.  If they are found to be well 
grounded, those cases should be adjudicated on the merits.

In a recent decision, the United States Court of Veterans 
Appeals (Court) held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to thee RO for the following actions:

1.  The RO should make an initial 
determination as to whether the claims of 
entitlement to service connection for 
nicotine dependence and for a respiratory 
disorder, including COPD, as secondary to 
the use of tobacco products, are barred 
by the provisions of  38 U.S.C.A. § 1103.  
If such claims are not barred, the RO 
should make an initial determination as 
to whether the veteran has met his burden 
of submitting evidence sufficient to 
justify a belief by a fair and impartial 
individual that the claims of entitlement 
to service connection for nicotine 
dependence and for a respiratory 
disorder, including COPD, as secondary to 
the use of tobacco products, are well 
grounded, utilizing the criteria set 
forth by the Courts in  Brammer, id,. and 
in  Caluza, id.  

2.  If, and only if, those claims, or 
either of them, are found to be well-
grounded, such claims should be afforded 
a de novo adjudication on the merits in 
order to afford the veteran every 
equitable consideration.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

